        Case 1:21-cv-01032-PAE Document 36 Filed 09/03/21 Page 1 of 2

                             POLLOCK | COHEN LLP
                               60 BROAD STREET, 24TH FLOOR
                                NEW YORK, NEW YORK 10004
                                      (212) 337-5361
CONTACT:
Raphael Janove
Rafi@PollockCohen.com
(215) 667-8607

September 3, 2021

VIA ECF

Judge Paul A. Engelmayer
United States District Court
40 Foley Square, Room 2201
New York, NY 10007


      Re:    Gill v. National Football League, et al., No. 1:21-cv-01032: Plaintiff’s
             Request for a Rule 16 Initial Case Management Conference


Dear Judge Engelmayer:

      Pursuant to Rule 16(b)(2) and this Court’s Individual Rule 2.B., Plaintiff Sietel
Singh Gill writes to request an initial case management conference with this Court.
Plaintiff is eager to begin discovery, but no scheduling order has yet been issued.

      As this Court knows, Plaintiff’s case was originally filed on February 2, 2021.
Defendants filed their notice of appearance that same month, and later moved to
dismiss this action pursuant to Rule 12. That motion was fully briefed as of June 24,
2021. Since that time, the parties conducted their first Rule 26(f) conference on July
21, 2021; exchanged draft joint letters and case management schedules; and held a
second Rule 26(f) conference on September 1, 2021.

       At this point, it is apparent to Plaintiff that Defendants intend to await further
direction from this Court before engaging in the discovery process. Defendants have
taken weeks to substantively respond to Plaintiff’s requests for feedback to proposed
drafts and declined to join Plaintiff’s request for an initial case conference.
        Case 1:21-cv-01032-PAE Document 36 Filed 09/03/21 Page 2 of 2

Hon. Paul A. Engelmayer
September 3, 2021
Page 2 of 2


       Accordingly, while the Plaintiff still endeavors to submit a joint letter and
proposed schedule within two weeks pursuant to Rule 26(f)(2), Plaintiff writes
separately to request an initial case conference and attendant scheduling order. See
Fed. R. Civ. P. 16(b)(2) (noting that such order must be issued “as soon as
practicable”).



                                             Respectfully submitted,

                                             /s/ Raphael Janove

                                             Christopher K. Leung
                                             Raphael Janove

                                             Attorneys for Plaintiff Sietel Singh Gill
                                             and the Proposed Class




cc: All counsel of record (via ECF)
